Case 0:19-md-02914-RKA Document 95-2 Entered on FLSD Docket 04/24/2020 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA


                                        )
   IN RE: ERMI LLC                      )      Case No. 0:19-MD-02914-RKA
   (‘289) PATENT LITIGATION             )
                                        )      ALL CASES
                                        )
                                        )      JURY TRIAL DEMANDED
                                        )


          PLAINTIFF ERMI LLC’S FIRST AMENDED OMNIBUS COMPLAINT
                                EXHIBIT LIST

       EXHIBIT
                                              DESCRIPTION
         NO.
                    ERMI’s U.S. Pat. No. 7,547,289 (“the ‘289 Patent”) entitled “Shoulder
          1
                    Extension Control Device”
          2         ERMI’s “ORBIT” U.S. Trademark Application No. 88696447
          3         ERMI’s “ORBIT” Georgia Trademark Registration No. S-29990
          4         ERMI’s “TREX” U.S. Trademark Application No. 88696427
          5         ERMI’s “TREX” Georgia Trademark Registration No. S-29940
                    ERMI’s Copyright for ERMI Arm Device Photograph; Certificate of
          6
                    Registration VA 2-146-537
                    ERMI’s Copyright for ERMI Chair Device Photograph; Certificate of
          7
                    Registration VA 2-146-536
                    ERMI’s Copyright for ERMI Leg Device Photograph; Certificate of
          8
                    Registration VA 2-146-538
           9        Deposit Copies of each of ERMI’s copyrighted photographs
          10        T-Rex Orbit for Shoulder Device Product (“Accused Shoulder Device”)
                    T-Rex Arc for Knee Device Product; T-Rex Knee Device Product
          11
                    (“Accused Knee Device”)
                    T-Rex Traverse for Hip Device (“Accused Hip Device”); T-Rex Driver
          12
                    for Ankle Device (“Accused Ankle Device”)
          13        Judicial Panel on Multidistrict Litigation’s (“JPML”) Transfer Orders
          14        GA P.C. Formation of TREX Orthopedics, P.C.
          15        TREX mark’s use on websites
          16        TREX Orthopedic’s Assignment of TREX mark to ERMI
          17        GA LLC formation for Orbit Surgical Equipment, LLC (“Orbit Surgical”)
          18        Orbit Surgical’s Assignment of ORBIT mark to ERMI
          19        ERMI Shoulder Flexionater
          20        ERMI Knee Flexionater
          21        ERMI Ankle Flexionater
          22        ‘289 Patent marking for ERMI Shoulder Flexionater
Case 0:19-md-02914-RKA Document 95-2 Entered on FLSD Docket 04/24/2020 Page 2 of 2



          23        Complaint – Lantz Medical v. Robert Kaiser
          24        Information Disclosure Statement
          25        Rehab website citing to clinical studies
          26        Rehab and OneDirect’s Brochure
          27        OneDirect’s distributors’ advertising citing to ERMI’s clinical research
          28        OneDirect’s website linked to Rehab’s website
                    Kaiser Medical’s invoice to OneDirect for shipping 7 shoulder devices to
          29
                    Dave Long
                    Kaiser Medical’s invoice to OneDirect for shipping 49 shoulder devices to
          30
                    Kip Bembry, Dave Long and Mark Levitt
                    Team Post Op’s website demonstrating operation of Accused Shoulder,
          31
                    Knee, Ankle and/or Hip Devices
          32        Rehab and OneDirect’s Brochure with studies
          33        ERMI’s Initial Claim Chart for the ‘289 Patent
                    Articles of Incorporation listing Thomas Hayes Greene as “Incorporator”
          34
                    (ODH000593)
          35        Pages from Transcript of Mackenzie McClung’s Deposition
          36        Rehab Responses to ERMI’s First Set of Interrogatories




                                            2
